Case 2:18-cv-00082-Z-BR Document 165 Filed 03/11/21                   Page 1 of 5 PageID 2809



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 AMARILLO DIVISION

DARRELL KIMBROUGH, MSN, FNP-C ,                       §
MARY BENARD, MSN, FNP-C and                           §
TINA SPOHN-LEDFORD, MSN, FNP-C,                       §
                                                      §
         Plaintiffs,                                  §
                                                      §
vs.                                                   §       CIVIL NO. 2:18-CV-00082-Z-BR
                                                      §
NAEEM KHAN, M.D. and                                  §
AMARILLO URGENT CARE, LLC,                            §
                                                      §
         Defendants.                                  §

             JOINT MOTION FOR ENTRY OF A PERMANENT INJUNCTION

          COME NOW Plaintiffs Darrell Kimbrough, MSN, FNP-C, Mary Benard, MSM FNP-C

and Tina Spohn-Ledford (collectively “Plaintiffs”) and Defendants Naeem Khan, M.D. And

Amarillo Urgent Care, LLC (collectively “Defendants”) and file this Joint Motion for Entry and

in support thereof state as follows:

      1. This Motion is brought pursuant to Federal Rule of Civil Procedure 65(d); Fair Labor

         Standards Act 29 U.S.C.§§ 215(a)(3); 216(b) and the inherent authority of this Court to

         provide injunctive relief.

      2. Plaintiffs and Defendants reached a compromise and settlement of all claims between

         them on all issues in this case. A Notice of Compromise and Settlement Agreement was

         filed with the Court on February 24, 2021. The Court entered an Order on February 25,

         2021 directing the Parties to file a Joint Stipulation of Dismissal in compliance with

         Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

      3. A material term of the Parties’ Settlement Agreement is that they would request that the

         Court enter a Joint Permanent Injunction to enjoin specific practices that gave rise to the
Case 2:18-cv-00082-Z-BR Document 165 Filed 03/11/21                 Page 2 of 5 PageID 2810



       claims and defenses asserted in this lawsuit.      A copy of the proposed Permanent

       Injunction is attached to this Motion as Exhibit “A.”

   4. The Parties represent to the Court that the entry of the proposed Permanent Injunction

       will further the purposes of the Fair Labor Standards Act and serve to avoid future

       violations of the Fair Labor Standards Act.

       WHEREFORE PREMISES CONSIDERED, separate Plaintiffs Darrell Kimbrough,

MSN FNP-C, Mary Benard, MSN FNP-C and Tina Spohn-Ledford, MSN FNP-C and Naeem

Khan, M.D. and Amarillo Urgent Care, LLC respectfully pray that the Court enter the

Permanent Injunction as attached as Exhibit “A” to this joint motion.


Dated: March 11, 2021                                Respectfully submitted,

       Plaintiffs:                                       Defendants:

       /s/ Shawn D. Twing                                /s/ Casey S. Erick

       MULLIN HOARD & BROWN, LLP                         COWLES & THOMPSON, PC
       Shawn D. Twing, SBN 00798008                      Casey S. Erick, SBN 24028564
       500 S. Taylor St., Suite 800                      901 Main St, Suite 3900
       Amarillo, Texas 79101-1656                        Dallas, TX 75202
       (806) 372-5050 telephone                          (214) 672-2138 telephone
       (806) 372-5086 facsimile                          (214) 672-2338 facsimile
       stwing@mhba.com                                   cerick@cowlesthompson.com




Joint Motion for Entry of Permanent Injunction                                          Page - 2
Case 2:18-cv-00082-Z-BR Document 165 Filed 03/11/21                  Page 3 of 5 PageID 2811



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 AMARILLO DIVISION

DARRELL KIMBROUGH, MSN, FNP-C ,                       §
MARY BENARD, MSN, FNP-C and                           §
TINA SPOHN-LEDFORD, MSN, FNP-C,                       §
                                                      §
          Plaintiffs,                                 §
                                                      §
vs.                                                   §      CIVIL NO. 2:18-CV-00082-Z-BR
                                                      §
NAEEM KHAN, M.D. and                                  §
AMARILLO URGENT CARE, LLC,                            §
                                                      §
          Defendants.                                 §

                                  PERMANENT INJUNCTION

          COMES NOW BEFORE THE COURT Plaintiffs Darrell Kimbrough, MSN, FNP-C,

Mary Benard, MSM FNP-C and Tina Spohn-Ledford (collectively “Plaintiffs”) and Defendants

Naeem Khan, M.D. and Amarillo Urgent Care, LLC (collectively “Defendants”) (all collectively

referred to herein as “the Parties”) appearing through their undersigned counsel, and present for

consideration a Joint Motion for Entry of a Permanent Injunction and in support thereof represent

to the Court as follows:

      1. The Parties have entered into a Compromise and Settlement Agreement concerning all

claims and counterclaims asserted in this case;

      2. The Parties have filed a Joint Stipulation of Dismissal in accordance with FED. R. CIV. P.

41 (a) (1) (ii);

      3. Along with their Joint Stipulation of Dismissal in accordance with FED. R. CIV. P. 41 (a)

(1) (ii), the Parties have filed a Joint Motion for Entry of a Permanent Injunction pursuant to

Federal Rule of Civil Procedure 65(d) and Fair Labor Standards Act 29 U.S.C.§§ 215(a)(3);

216(b);




                                                     A
Case 2:18-cv-00082-Z-BR Document 165 Filed 03/11/21                  Page 4 of 5 PageID 2812



   4. The Parties represent to the Court that the entry of Permanent Injunctive relief is a

material term of their Settlement Agreement, subject to the Court’s approval;

   5. By virtue of the Parties’ Settlement Agreement, Defendants do not admit any liability to

Plaintiffs or to anyone else for any alleged violation of the Fair Labor Standards Act;

   6. The Parties represent that a Permanent Injunction will effectuate the policy and purposes

of 29 U.S.C. § 215(a)(3) of the Fair Labor Standards Act; and

   7. That compliance with the terms of this Permanent Injunction shall constitute evidence

that Defendants acted “in good faith conformity” with the Department of Labor as provided

under 29 U.S.C. §§ 259 and 260 and that Defendants may assert such a defense to any future

allegations of violations of the Fair Labor Standards Act.

        WHEREFORE, after reviewing the Parties’ Joint Motion, arguments from counsel along

with all matters properly before it, the Court FINDS that entry of permanent injunctive relief is

justified under the law and facts of this case; THEREFORE, Defendants are hereby permanently

and prospectively enjoined from:

   1.   Discharging, or in any manner discriminating against any employee because the

employee has filed any complaint or instituted or caused to be instituted any proceeding under or

related to 29 U.S.C. §§ 206 or 207;

   2. Failing to maintain complete and accurate time and payroll records are required 29

U.S.C. § 211(c) and 29 C.F.R. Part 516;

   3. Failing to maintain a written policy and procedure which allows employees to raise

questions or communicate concerns regarding compliance with the Fair Labor Standards Act and

submit a complaint under the Fair Labor Standards Act. The policy and procedure must identify




PERMANENT INJUNCTION                                                                      Page 2
Case 2:18-cv-00082-Z-BR Document 165 Filed 03/11/21             Page 5 of 5 PageID 2813



the person to whom an inquiry or complaint should be addressed, and the method of submitting

an inquiry or complaint.

   4. Failing to maintain a written policy and procedure regarding when and under what

circumstances an employee may or may not work overtime hours, including whether overtime

hours must be approved in advance, how approval must be secured and any consequences of

accumulating unauthorized overtime hours.

   5. Failing to maintain a written policy and procedure regarding when and under what

circumstances an employee may or may not work remotely and if allowed how hours worked

remotely must be recorded and compensated.

SO ORDERED.

March _____, 2021



                                            ______________________________________
                                            MATTHEW J. KACSMARYK
                                            UNITED STATES DISTRICT JUDGE




PERMANENT INJUNCTION                                                                Page 3
